Per Curiam.
— It appears from the transcript that during the trial of the cause the plaintiff announced that on account of a ruling of the court, refusing to admit certain proffered documentary evidence, it would be compelled to take a non-suit. We find nothing in the transcript which even purports to be a final judgment, therefore there is nothing to support a writ of error. See Goldring v. Reid, 60 Fla. 78, 53 South. Rep. 503, where prior decisions of this court will be found cited.
There being no- final judgment, it necessarily follows that the writ of error must be dismissed.
*395Whitfield, C. J., and Shackleford and Cockrell, J. J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.